Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 24 Mar 2022.
Claim 2 was cancelled.
Claims 1 and 3-10 were amended. Claims 11-13 were newly presented
Claims 1 and 3-13 are currently pending and have been examined.

Response to Arguments
Regarding the interpretation under 35 U.S.C. 112(f) and the rejections under 35 U.S.C. 112(a) and 112(b)
Applicant’s arguments have been fully considered but they are moot in light of Applicant’s amendments. The interpretation under 35 U.S.C. 112(f) and the rejections under 35 U.S.C. 112(a) and 112(b) have been withdrawn. 
Regarding the rejection under 35 U.S.C. 101
Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that “claim 1 is amended such that it is more clear that claims 1 and 3-13 are patent eligible. For the reasons set forth below, this is not persuasive.
Regarding the rejection under 35 U.S.C. 102 and 103
Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that Krishnamurthy in view of Kisiler fails to disclose storing information about the baggage that has been carried by the user previously, for which the size information is retrievable. Applicant’s remarks, p. 7. This is not persuasive. Krishnamurthy also discloses that the system receives baggage data when the user uploads image of the baggage to the service provider, which may analyze the uploaded image to approximate the dimensions of the baggage in [0030], and that the transportation request may include information relevant to a size of the baggage and information relevant to a weight of the baggage in [0055]. Krishnamurthy also discloses that the computing system stores information relevant to the vehicle capacity data in [0022], [0031], and that the system may compare entered baggage information to baggage information measured at pickup in [0035] – this necessitates storing the baggage information. 
Kisiler discloses that identification component may have a listing of possible items to be obtained and loaded into the vehicle and the user may manually select those items on the list ([0059]); that items to be loaded include palaces and suitcase, among others ([0057]); item identification component may determine item identity using a look-up table in the database ([0057]); identification component may receive text, voice, sound, image, and/or video data ([0057]); that identification component identifies items that are to be obtained and loaded into a vehicle ([0056]); that identification component may store identity and dimension in memory ([0081]); and that system may track user’s historical usage and preferences ([0105]). In combination, this discloses a system which looks up suitcases carried previously by the user based on an image input via the user’s handheld device. The rejection has been updated to reflect applicant’s amendments. 
Examiner is willing to grant one after-final interview. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 25 Jan 2018. It is noted, however, that applicant has not filed a certified copy of a certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application. A translation of an application not filed in English is required when deemed necessary by the examiner as stated in 37 CFR 1.55(g)(2)(iii). The English language translation of a non-English language foreign must be filed together with a statement that the translation of the certified copy is accurate. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
	
Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim. It should be kept in mind that a dependent claim may refer to any preceding independent claim. In general, applicant's sequence will not be changed. See MPEP § 608.01(n). Here, claim 13 depends from dependent claim 11, and is separated by claim 12, which depends from claim 7. Therefore, claim 13 is separated from the dependent claim from which it depends by a claim which does not also depend from said dependent claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 1 and 3-13 recite a system, which is a statutory category. 
Step 2A, prong 1: The independent claim recites detecting baggage identification data used for identifying baggage that the user who rides the vehicle intends to carry; identifying at least size information of the baggage, based on the baggage identification data; determining whether or not the baggage can be carried on the vehicle, based on the size information of the baggage; successfully or unsuccessfully making a reservation for the user on the shared ride on the vehicle based on a result of the determination; and outputting information that the user can or cannot share a the ride, storing information about the baggage, that has been carried by the user previously, for which the size information is identified and information about the user who has carried the baggage previously, in association with each other, and in a case in which the user causes detection of the baggage identification data, the baggage, about which the information is stored in association with the user, is selectable. Identifying baggage and baggage size to determine whether the baggage can be carried by a vehicle is at least one of an observation, evaluation, judgment, or opinion, which falls within the “mental processes” grouping of abstract ideas. Moreover, determining whether a ride request can be accommodated based on baggage information, which Applicant identifies as the problem to be solved in paragraph [0003] of Applicant’s originally filed specification, constitutes at least one of managing personal or professional relationships or a commercial interaction, which fall within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. The additional elements in claim 1 are the terminal held by a user, the processor, and the memory. Applicant’s originally filed specification discloses that the user terminals may be any of “a smartphone, a mobile phone, a tablet terminal, a personal computer, or the like, has a CPU, a ROM, a RAM, storage, a communication interface, a display device, an input device, an imaging device, a sound input device, and the like” in paragraph [0032]. Therefore, each of the elements are generically recited computing elements. Generically recited computing elements recited to apply the abstract idea using the computer as a tool are insufficient to amount to a practical application of the abstract idea. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B, prong 2: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further limit the abstract idea with additional rules to be followed and/or details for performing the mental process. Claim 3 recites that the baggage information is image data captured by a user terminal. Claim 4 recites determining that the baggage cannot be carried by the vehicle and notifying the user. Claim 5 recites retrieving the baggage information from a database or over a network. Claim 6 recites retrieving the baggage information from a database. Claim 7 recites that the detection unit is an imaging device and that the baggage size is estimated from an image processing result. Claim 8 recites that the baggage information identifies “property information,” size, shape, or weight of the baggage to determine whether the baggage can be carried on the vehicle. Claims 9 and 10 recite that the baggage identification data includes sound and text data. Claim 11 recites that the processing of the image data includes matching the image data of the baggage and image data that has been recorded. Claims 12 and 13 recite identifying at least one of a shape or weight of the baggage based on the baggage identification data and determining whether the baggage can be carried on the vehicle based on the property. These claims recite additional rules for performing the assessment of whether the baggage can be carried by the vehicle, therefore falling within the “mental processes” grouping of abstract ideas. 
Step 2A, prong 2: The dependent claims do not include additional elements other than those recited in the independent claim. Like the independent claim, the combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20200394746 to Krishnamurthy et. al. (“Krishnamurthy”) in view of U.S. Patent Publication No. 20180018619 to Kisiler (“Kisiler”).
Claim 1
Krishnamurthy discloses the following elements:
A shared ride reservation system that assists a shared ride for a vehicle, the shared ride reservation system comprising: ([0016] baggage transportation system for vehicle sharing)
a terminal held by a user that detects baggage identification data used for identifying baggage that the user who rides the vehicle intends to carry; ([0017] transportation request may include baggage data; [0018], [0030], [0042] baggage data determined by analyzing an image of the baggage; [0020] baggage data, passenger credential, itinerary are entered using a passenger mobile device including an app)
and a processor configured to: ([0026] baggage transportation system includes distributed processors)
identify at least size information of the baggage, based on the baggage identification data; ([0017] transportation request may include baggage data; baggage data may include size of baggage; [0020] baggage data, passenger credential, itinerary are entered using a passenger mobile device including an app; [0018] image of baggage may be analyzed by computing system to result in the estimated dimension of the baggage)
determine whether or not the baggage can be carried on the vehicle, based on the size information of the baggage; ([0017] transportation request may include baggage data; baggage data may include size of baggage; [0018] image of baggage may be analyzed by computing system to result in the estimated dimension of the baggage) 
successfully or unsuccessfully make a reservation for the user on the shared ride on the vehicle based on a result of the determination; ([0018] image of baggage may be analyzed by computing system to result in the estimated dimension of the baggage; [0021] each baggage compartment has a size and weight capacity and can only carry baggage that does not exceed the capacities; [0022] computer accesses vehicle baggage capacity information and is able to select an appropriate vehicle for the baggage data; [0036] if vehicle cannot accommodate baggage, system may determine whether another vehicle can accommodate the ride)
and an output unit that outputs information that the user can or cannot share the ride, ([0031] if the baggage is able to be accommodated, an appropriate vehicle is assigned to the transportation request; [0032] customer may be informed that there is no vehicle available to accommodate baggage; [0036] system informs customer of necessity of modifying current trip request; [0037] system may notify customer that no vehicle can accommodate the baggage)
Krishnamurthy also discloses that the system receives baggage data when the user uploads image of the baggage to the service provider, which may analyze the uploaded image to approximate the dimensions of the baggage in [0030], and that the transportation request may include information relevant to a size of the baggage and information relevant to a weight of the baggage in [0055]. Krishnamurthy also discloses that the computing system stores information relevant to the vehicle capacity data in [0022], [0031], and that the system may compare entered baggage information to baggage information measured at pickup in [0035] – this necessitates storing the baggage information. Krishnamurthy does not explicitly disclose that the system stores information about the baggage from prior user trips. However, Kisiler discloses:
wherein the processor is configured to store, in a memory, information about the baggage, that has been carried by the user previously, for which the size information is identified and information about the user who has carried the baggage previously, in association with each other, and in a case in which the user causes the terminal held by the user to detect the baggage identification data, the baggage, about which the information is stored in the memory in association with the user, is selectable. ([0059] identification component may have a listing of possible items to be obtained and loaded into the vehicle and the user may manually select those items on the list; [0057] items to be loaded include palaces and suitcase, among others; item identification component may determine item identity using a look-up table in the database; identification component may receive text, voice, sound, image, and/or video data; [0056] identification component identifies items that are to be obtained and loaded into a vehicle; [0081] identification component may store identity and dimension in memory; [0105] system may track user’s historical usage and preferences)
Krishnamurthy discloses associating a rider with a baggage transportation request and storing the baggage information, including using a user’s handheld device to determine that the user intends to carry baggage on a trip. Kisiler discloses making the baggage information selectable and storing the baggage information. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the baggage information identification of Krishnamurthy the lookup function of Kisiler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 3
Krishnamurthy in view of Kisiler discloses the elements of claim 1, above. Krishnamurthy also discloses:
the baggage identification data is image data of the baggage captured by the user terminal. ([0017] transportation request may include baggage data; [0018], [0030], [0042] baggage data determined by analyzing an image of the baggage; [0020] baggage data, passenger credential, itinerary are entered using a passenger mobile device including an app)
Claim 4
Krishnamurthy in view of Kisiler discloses the elements of claim 1, above. Krishnamurthy also discloses:
wherein in a case in which the processor has determined, based on the size information of the baggage, that the baggage cannot be carried on the vehicle, the processor is configured to notify the user of carriable baggage size information. ([0037] system may notify customer that the baggage is too large or heavy and may send a repackaging suggestion including one or more suggested ways to repackage the baggage into smaller or lighter packages that can be accommodated by the fleet; [0045] system sends a repackaging suggestion)
Claim 5
Krishnamurthy in view of Kisiler discloses  the elements of claim 1, above. Krishnamurthy does not explicitly disclose identifying size information based on the baggage identification data from a database or over the network. However, Kisiler discloses:
wherein the processor is configured to identify at least the size information of the baggage, based on the baggage identification data, from a baggage database storing a plurality of types of baggage information or information accessible through a communication network. ([0056] identification component identifies items that are to be obtained and loaded into a vehicle; [0057] item identification component may determine item identity using a look-up table in the database; items identified explicitly include suitcases in the last sentence of [0057]; [0058] characteristics including dimensions and weight of the item may be determined based on the identity of the item via a lookup table in a database; [0081]-[0083] identification component determines item characteristics; [0099] retrieve item characteristics; [0032] vehicle, computing device, and/or server may be communicatively connected through a network; [0035] server may be network-based service)
Krishnamurthy discloses identifying baggage information for baggage to be loaded onto a vehicle. Kisiler discloses determining an identity of an item to be loaded onto a vehicle and looking up dimensions of the item based on the identity. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the baggage information identification of Krishnamurthy the lookup function of Kisiler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 6
Krishnamurthy in view of Kisiler discloses  the elements of claim 1, above. Krishnamurthy does not explicitly disclose identifying size information based on the baggage identification data from a database. However, Kisiler discloses:
wherein the processor is configured to identify at least the size information of the baggage, based on the baggage identification data, from a baggage database storing a plurality of types of baggage information. ([0056] identification component identifies items that are to be obtained and loaded into a vehicle; [0057] item identification component may determine item identity using a look-up table in the database; items identified explicitly include suitcases in the last sentence of [0057]; [0058] characteristics including dimensions and weight of the item may be determined based on the identity of the item via a lookup table in a database; [0081]-[0083] identification component determines item characteristics; [0099] retrieve item characteristics; [0032] vehicle, computing device, and/or server may be communicatively connected through a network; [0035] server may be network-based service)
Krishnamurthy discloses identifying baggage information for baggage to be loaded onto a vehicle. Kisiler discloses determining an identity of an item to be loaded onto a vehicle and looking up dimensions of the item based on the identity. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the baggage information identification of Krishnamurthy the lookup function of Kisiler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 7
Krishnamurthy in view of Kisiler discloses  the elements of claim 1, above. Krishnamurthy also discloses:
wherein the terminal held by the user includes a camera, the baggage identification data is image data of the baggage captured by the camera, and the processor is configured to estimate the size information of the baggage from an image processing result of processing the image data. ([0018] size and weight may be estimated based on an image of the baggage which is analyzed by a computer or computing system; image is captured by a camera disposed on a smartphone)
Claim 8
Krishnamurthy in view of Kisiler discloses  the elements of claim 1, above. Krishnamurthy also discloses:
identify at least one of property information, a shape, or a weight of the baggage, based on the baggage identification data, and determine whether or not the baggage can be carried on the vehicle, based on at least one of the property information, the shape, or the weight of the baggage. ([0018] size and weight may be estimated based on an image of the baggage which is analyzed by a computer or computing system; information may include specific width, length, and height, which indicates shape; [0017] baggage information may include a particular orientation in which baggage needs to be transported, whether the baggage is hard-shelled or soft-covered, includes identification of duffel bag (shape), color)
Claim 9
Krishnamurthy in view of Kisiler discloses  the elements of claim 1, above. Krishnamurthy does not explicitly disclose that the baggage identification data includes sound data. However, Kisiler discloses:
wherein the baggage identification data includes sound data. ([0056]-[0057] identification component may receive an indication of each item to be loaded into a vehicle including text, voice, sound, image, and/or video data)
Krishnamurthy discloses identifying baggage information for baggage to be loaded onto a vehicle. Kisiler discloses determining an identity of an item to be loaded onto a vehicle by receiving sound data indicating the item. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the baggage information identification of Krishnamurthy the lookup function of Kisiler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 10
Krishnamurthy in view of Kisiler discloses  the elements of claim 1, above. Krishnamurthy does not explicitly disclose that the baggage identification data includes sound data. However, Kisiler discloses:
wherein the baggage identification data includes text data. ([0056]-[0057] identification component may receive an indication of each item to be loaded into a vehicle including text, voice, sound, image, and/or video data)
Krishnamurthy discloses identifying baggage information for baggage to be loaded onto a vehicle. Kisiler discloses determining an identity of an item to be loaded onto a vehicle by receiving text data indicating the item. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the baggage information identification of Krishnamurthy the lookup function of Kisiler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 11
Krishnamurthy in view of Kisiler discloses the elements of claim 7, above. Krishnamurthy also discloses that the system may compare entered baggage information to baggage information measured at pickup in [0035] – this necessitates storing the baggage information. Kisiler also discloses:
wherein the processing of the image data includes matching the image data of the baggage and image data recorded in a baggage database. ([0059] identification component may have a listing of possible items to be obtained and loaded into the vehicle and the user may manually select those items on the list; [0057] items to be loaded include palaces and suitcase, among others; item identification component may determine item identity using a look-up table in the database; identification component may receive text, voice, sound, image, and/or video data; [0056] identification component identifies items that are to be obtained and loaded into a vehicle; [0081] identification component may store identity and dimension in memory; [0105] system may track user’s historical usage and preferences)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the baggage information identification of Krishnamurthy the lookup function of Kisiler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim 12
Krishnamurthy in view of Kisiler discloses the elements of claim 7, above. Krishnamurthy also discloses:
identify at least one of property information, a shape, or a weight of the baggage, based on the baggage identification data, and determine whether or not the baggage can be carried on the vehicle, based on at least one of the property information, the shape, or the weight of the baggage. ([0018] size and weight may be estimated based on an image of the baggage which is analyzed by a computer or computing system; information may include specific width, length, and height, which indicates shape; [0017] baggage information may include a particular orientation in which baggage needs to be transported, whether the baggage is hard-shelled or soft-covered, includes identification of duffel bag (shape), color)
Claim 13
Krishnamurthy in view of Kisiler discloses the elements of claim 11, above. Krishnamurthy also discloses:
identify at least one of property information, a shape, or a weight of the baggage, based on the baggage identification data, and determine whether or not the baggage can be carried on the vehicle, based on at least one of the property information, the shape, or the weight of the baggage. ([0018] size and weight may be estimated based on an image of the baggage which is analyzed by a computer or computing system; information may include specific width, length, and height, which indicates shape; [0017] baggage information may include a particular orientation in which baggage needs to be transported, whether the baggage is hard-shelled or soft-covered, includes identification of duffel bag (shape), color)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628